To compel the commissioners to receive and acknowledge relator as a member of the commission, where the charter pro*1180vides that all officers appointed by the council shall be appointed by a majority of the members-elect, and at a meeting of the council attended by eleven out of twelve members of that body, acting -upon the nomination made by the mayor, six of those present voted for relator’s appointment and five against it.
Denied July 1, 1886.
Held, that the charter provision applied to members of the police board.